Exhibit 10.xix (a)






The Boeing Company 2003 Incentive Stock Plan
(As Amended and Restated Effective October 31, 2016)
Section 1. Purpose of the Plan
The purpose of The Boeing Company 2003 Incentive Stock Plan, as amended and
restated (the “Plan”), is to attract, retain and motivate employees, officers,
directors, consultants, agents, advisors and independent contractors of The
Boeing Company (the “Company”) and to align their interests and efforts to the
long-term interests of the Company’s shareholders.
Section 2. Definitions
As used in the Plan,
“Adjusted Operating Cash Flow” means the net cash provided by operating
activities of the Company as reported in the Company’s consolidated statements
of cash flows included in its Annual Report on Form 10-K, adjusted to eliminate
the effect on operating cash flows of net customer financing cash flows, as
reported in the Company’s consolidated statements of cash flows included in its
Annual Report on Form 10-K.
“Authorized Officer” means the Company’s senior vice president of human
resources, the Company’s vice president of compensation and benefits or any
other officer of the Company as may be designated by the Committee.
“Award” means an award or grant made to a Participant under Sections 7, 8, 9,
10, 11 and/or 12 of the Plan, including awards or grants made prior to the
Shareholder Approval Effective Date.
“Board” means the Board of Directors of the Company.
“Corporate Transaction” has the meaning set forth in Section 15.3.
“Corporate Transaction Price” has the meaning set forth in Section 15.3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” has the meaning set forth in Section 3.2.
“Common Stock” means the common stock, par value $5.00 per share, of the
Company.
“Covered Employee” means a “covered employee” as that term is defined in Section
162(m)(3) of the Code or any successor provision.
“Disability” means “Disability” as defined by the Committee or an Authorized
Officer for purposes of the Plan or an Award or in the instrument evidencing the
Award or in a written employment or services agreement between the Participant
and the Company or a Related Company.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Fair Market Value” means the average of the high and low per share trading
prices (or the average of the opening and closing prices, or the closing price,
if so determined by the Committee) for the Common Stock on the New York Stock
Exchange during regular session trading as reported by The Wall Street Journal
or such other source the Committee deems reliable for a single trading day. The
Committee may vary its determination of the Fair Market Value as provided in
this Section 2 depending on whether Fair Market Value is in reference to the
grant, exercise, vesting, settlement or payout of an Award and, for Awards
subject to Section 409A, as provided in Section 409A.
“Grant Date” means the date on which the Committee completes the corporate
action authorizing the grant of an Award or such later date specified by the
Committee, provided that conditions to the exercisability or vesting of Awards
shall not defer the Grant Date.
“Incentive Stock Option” means an Option granted with the intention that it
qualify as an “incentive stock option” as that term is defined in Section 422 of
the Code or any successor provision.
“Layoff” means “Layoff” as defined by the Committee or an Authorized Officer for
purposes of the Plan or an Award or in the instrument evidencing the Award or in
a written employment or services agreement between the Participant and the
Company or a Related Company.
“Nonqualified Stock Option” means an Option other than an Incentive Stock
Option.
“Nonrecurring Items” means nonrecurring items deemed not reflective of the
Company’s core operating performance, including, but not limited to, exogenous
events, acquisitions, divestitures, changes in accounting principles or
“extraordinary items” determined under generally accepted accounting principles.
“Old Plan” means The Boeing Company 1997 Incentive Stock Plan, as amended
effective May 1, 2000 and as further amended effective January 1, 2008.
“Option” means a right to purchase Common Stock granted under Section 7.
“Other Cash-Based Award” means an Award granted pursuant to Section 12 and
payable in cash at such time or times and subject to such terms and conditions
as determined by the Committee in its sole discretion.
“Participant” means any eligible person as set forth in Section 5 to whom an
Award is granted.





--------------------------------------------------------------------------------




“Performance-Based Compensation” means any Award that is intended to constitute
“performance-based compensation” within the meaning of Section 162(m)(4)(C).
“Performance Criteria” has the meaning set forth in Section 11.2.
“Performance Goals” has the meaning set forth in Section 11.1.
“Performance Period” means any period of at least 12 consecutive months as
determined by the Committee in its sole discretion. The Committee may establish
different Performance Periods for different Participants, and the Committee may
establish concurrent or overlapping Performance Periods.
“Performance Share,” “Performance Restricted Stock” or “Performance Restricted
Stock Unit” has the meaning set forth in Section 10.1.
“Performance Unit” has the meaning set forth in Section 10.2.
“Related Company” means any corporation in which the Company owns, directly or
indirectly, at least 50% of the total combined voting power of all classes of
stock, or any other entity (including, but not limited to, partnerships and
joint ventures) in which the Company owns, directly or indirectly, at least 50%
of the combined equity thereof. Notwithstanding the foregoing, for purposes of
determining whether any individual may be a Participant for purposes of any
grant of Incentive Stock Options, the term “Related Company” shall have the
meaning ascribed to the term “subsidiary” in Section 424(f) of the Code, and for
purposes of determining whether any individual may be a Participant for purposes
of any grant of Options or Stock Appreciation Rights, the term “Related Company”
shall mean any “Service Recipient” as that term is defined for purposes of
Section 409A.
“Restricted Stock” means an Award of shares of Common Stock granted under
Section 9, the rights of ownership of which may be subject to restrictions
prescribed by the Committee.
“Retirement” means “Retirement” as defined by the Committee or an Authorized
Officer for purposes of the Plan or an Award or in the instrument evidencing the
Award or in a written employment or services agreement between the Participant
and the Company or a Related Company.
“Section 162(m)” means Section 162(m) of the Code, or any successor provision,
including any proposed and final regulations and other guidance issued
thereunder by the Department of the Treasury and/or the Internal Revenue
Service.
“Section 409A” means Section 409A of the Code, or any successor provision,
including any proposed and final regulations and other guidance issued
thereunder by the Department of the Treasury and/or the Internal Revenue
Service.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Shareholder Approval Effective Date” means April 28, 2014, the date the Plan
was approved by the holders of shares of Common Stock entitled to vote at the
2014 annual meeting of shareholders of the Company.
“Stock Appreciation Right” or “SAR” has the meaning set forth in Section 8.1.
“Stock Unit” means an Award granted under Section 9 denominated in units of
Common Stock.
“Substitute Awards” means Awards granted or shares of Common Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted by a company acquired by the Company or any Related Company or with
which the Company or any Related Company combines.
“Termination of Service,” unless otherwise defined by the Committee, an
Authorized Officer or in the instrument evidencing the Award or in a written
employment or services agreement between the Participant and the Company or a
Related Company, means a termination of employment or service relationship with
the Company or a Related Company for any reason, whether voluntary or
involuntary, including by reason of death, Disability, Retirement or Layoff. Any
question as to whether and when there has been a Termination of Service for the
purposes of an Award and the cause of such Termination of Service shall be
determined by an Authorized Officer or by the Committee with respect to officers
subject to the reporting requirements of Section 16(a) of the Exchange Act, and
any such determination shall be final. Transfer of a Participant’s employment or
service relationship between wholly owned subsidiaries of the Company, or
between the Company and any wholly owned subsidiary of the Company, shall not be
considered a Termination of Service for purposes of an Award. Unless the
Committee determines otherwise, a Termination of Service shall be deemed to
occur if the Participant’s employment or service relationship is with an entity
that has ceased to be a Related Company.
Section 3. Administration
3.1 Administration of the Plan
The Plan shall be administered by the Compensation Committee of the Board;
provided, however, that with respect to nonemployee directors, the Plan shall be
administered by the Governance, Organization and Nominating Committee of the
Board unless otherwise determined by the Board. Each such committee shall be
comprised of at least three directors, each of whom shall qualify as an “outside
director” as defined by Section 162(m), an “independent director” as defined
under the New York Stock Exchange listing standards and a “nonemployee director”
as defined in Rule 16b-3 promulgated under the Exchange Act. However, the fact
that a Committee member shall fail to qualify under the foregoing requirements
shall not invalidate any Award made by the Committee which is otherwise validly
made under the Plan.





--------------------------------------------------------------------------------




3.2 Delegation by Committee
Notwithstanding the foregoing, the Board or the Committee may delegate
responsibility for administering the Plan with respect to designated classes of
eligible persons to different committees consisting of one or more members of
the Board, subject to such limitations as the Board or the Compensation
Committee deems appropriate, except with respect to benefits to nonemployee
directors and to officers subject to Section 16 of the Exchange Act or officers
who are or may be Covered Employees. Members of any committee shall serve for
such term as the Board may determine, subject to removal by the Board at any
time. To the extent consistent with applicable law, the Board or the Committee
may authorize one or more officers of the Company to grant Awards to designated
classes of eligible persons, within limits specifically prescribed by the Board
or the Committee; provided, however, that no such officer shall have or obtain
authority to grant Awards to himself or herself or to any officer subject to
Section 16 of the Exchange Act. All references in the Plan to the “Committee”
shall be, as applicable, to the Compensation Committee, the Governance,
Organization and Nominating Committee or any other committee or any officer to
whom the Board or the Compensation Committee has delegated authority to
administer the Plan.
3.3 Administration and Interpretation by Committee
Except for the terms and conditions explicitly set forth in the Plan, the
Committee shall have full power and exclusive authority, subject to such orders
or resolutions not inconsistent with the provisions of the Plan as may from time
to time be adopted by the Board, to (a) select the eligible persons as set forth
in Section 5 to whom Awards may from time to time be granted under the Plan; (b)
determine the type or types of Award to be granted under the Plan; (c) determine
the number of shares of Common Stock to be covered by each Award granted under
the Plan; (d) determine the terms and conditions of any Award granted under the
Plan; (e) approve the forms of agreements for use under the Plan; (f) determine
whether, to what extent and under what circumstances Awards may be settled in
cash, shares of Common Stock or other property or canceled or suspended; (g)
determine whether, to what extent and under what circumstances cash, shares of
Common Stock, other property and other amounts payable with respect to an Award
shall be deferred either automatically or at the election of the Participant,
subject to Section 409A and in accordance with Section 6.3; (h) interpret and
administer the Plan and any instrument or agreement entered into under the Plan;
(i) establish such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; (j) delegate
ministerial duties to such of the Company’s officers as it so determines; (k)
amend Section 17.1 in order to comply with Section 10D of the Exchange Act (as
determined by the applicable rules and regulations promulgated thereunder from
time to time by the U.S. Securities and Exchange Commission); and (l) make any
other determination and take any other action that the Committee deems necessary
or desirable for administration of the Plan. Decisions of the Committee shall be
final, conclusive and binding on all persons, including the Company, any
Participant, any shareholder and any eligible person. A majority of the members
of the Committee may determine its actions and fix the time and place of its
meetings.
Section 4. Shares Subject to the Plan
4.1 Authorized Number of Shares
(a) The aggregate number of shares of Common Stock in respect of which Awards
(or dividends or dividend equivalents pursuant to Awards) may be granted or paid
out under the Plan, subject to adjustment as provided in Section 4.2 and Section
15, shall not exceed 80.0 million shares, plus the aggregate number of shares of
Common Stock described in Section 4.1(b).
(b) Shares of Common Stock that as of the Shareholder Approval Effective Date
have not been issued under the Old Plan, and are not covered by outstanding
awards under such plan granted on or before the Shareholder Approval Effective
Date, shall be available for Awards under the Plan in an amount not to exceed
7.0 million shares of Common Stock in the aggregate.
(c) Common Stock which may be issued under the Plan may be either authorized and
unissued shares or issued shares which have been reacquired by the Company (in
the open-market or in private transactions) and which are being held as treasury
shares. No fractional shares of Common Stock shall be issued under the Plan, and
the Committee shall determine the manner in which fractional share value shall
be treated.
(d) In the event of a change in the Common Stock of the Company that is limited
to a change in the designation thereof to “Capital Stock” or other similar
designation, or to a change in the par value thereof, or from par value to no
par value, without increase or decrease in the number of issued shares, the
shares resulting from any such change shall be deemed to be Common Stock for
purposes of the Plan.
4.2 Share Usage
(a) Shares of Common Stock covered by an Award shall not be counted as used
unless and until they are actually issued and delivered to a Participant. Any
shares of Common Stock that are subject to Awards that expire or lapse or are
forfeited, surrendered, cancelled, terminated, settled in cash in lieu of Common
Stock or are issued and thereafter reacquired by the Company shall again be
available for Awards under the Plan, to the extent of such expiration, lapse,
forfeiture, surrender, cancellation, termination, settlement or reacquisition of
such Awards (as may be adjusted pursuant to Section 15). The following shares of
Common Stock shall not be treated as having been issued under the Plan: (i)
shares tendered by a Participant or retained by the Company as full or partial
payment to the Company for the purchase price of an Award or to satisfy any
minimum statutorily required taxes that the Company is required by applicable
federal, state, local or foreign law to withhold with respect to the grant,
vesting or exercise of an Award (“tax withholding obligations”), (ii) shares
covered by an Award that is settled in cash, (iii) the number of shares subject
to a SAR in excess of the number of shares that are delivered to the Participant
upon exercise of the SAR, or (iv) shares issued pursuant to Substitute Awards.
(b) The Committee shall have the authority to grant Awards as an alternative to
or as the form of payment for grants or rights earned or due under other
compensation plans or arrangements of the Company.





--------------------------------------------------------------------------------




4.3 Maximum Awards
The maximum Common Stock amounts in this Section 4.3 are subject to adjustment
under Section 15 and are subject to the Plan maximum set forth in Section 4.1.
(a) Options and Stock Appreciation Rights. The aggregate number of shares of
Common Stock that may be subject to Options or Stock Appreciation Rights granted
to any Participant in any calendar year under the Plan shall not exceed 2.0
million shares of Common Stock.
(b) Performance Shares and Performance Restricted Stock or Units; Performance
Units. The aggregate number of shares of Common Stock that may be subject to
Performance Shares, Performance Restricted Stock, Performance Restricted Stock
Units or Performance Units intended in each case to be Performance-Based
Compensation granted to any Participant in any calendar year shall not exceed
1.0 million shares of Common Stock.
(c) Performance Units and Other Cash-Based Awards. The aggregate cash amount
that may be paid under any Performance Unit or Other Cash-Based Award intended
in each case to be Performance-Based Compensation to any Participant for any
calendar year shall not exceed (i) 0.50% of the cumulative Adjusted Operating
Cash Flow for the specific Performance Period for which the Award is granted for
a Participant who is the Company’s Chief Executive Officer or (ii) 0.20% of the
cumulative Adjusted Operating Cash Flow for the specific Performance Period for
which the Award is granted for any other Participant.
(d) Limits on Awards to Nonemployee Directors. The aggregate grant date fair
value (computed as of the date of grant in accordance with applicable financial
accounting rules) of all Awards granted to any nonemployee director in any
calendar year (excluding Awards made pursuant to deferred compensation
arrangements in lieu of all or a portion of cash retainers) shall not exceed
$1.0 million.
(e) Awards with No Restrictions. The aggregate number of shares of Common Stock
that may be issued pursuant to Awards granted under the Plan (other than Awards
of Options or Stock Appreciation Rights or dividends or dividend equivalents
credited in connection with vested Awards) that contain no restrictions or
restrictions based solely on continuous employment or services for less than
three years (except where Termination of Service occurs by reason of death,
Retirement, Disability or Layoff) shall not exceed 4.0 million shares of Common
Stock.
(f) Incentive Stock Options. The aggregate number of shares of Common Stock that
may be subject to Incentive Stock Options granted under the Plan shall not
exceed 2.0 million shares of Common Stock.
Section 5. Eligibility
An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects. An Award may also
be granted to any consultant, agent, advisor or independent contractor who is a
natural person and who provides bona fide services to the Company or any Related
Company. The above are “eligible persons.”
Section 6. Awards
6.1 Form and Grant of Awards
The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan. Such Awards may be granted
either alone, in addition to or in tandem with any other type of Award.
6.2 Evidence of Awards
Awards granted under the Plan shall be evidenced by a written instrument that
shall contain such terms, conditions, limitations and restrictions as the
Committee shall deem advisable and that are not inconsistent with the Plan.
6.3 Deferrals
The Committee may permit a Participant to defer receipt of the payment of any
Award. If any such deferral election is permitted, the Committee, in its sole
discretion, shall establish rules and procedures for such payment deferrals,
which may include the grant of additional Awards or provisions for the payment
or crediting of interest or dividend equivalents, including converting such
credits to deferred stock unit equivalents. The value of the payment so deferred
may be allocated to a deferred account established for a Participant under any
deferred compensation plan of the Company designated by the Committee.
Notwithstanding the foregoing, any deferral made under this Section 6.3 will be
made under a deferred compensation plan of the Company or pursuant to the terms
of an employment agreement, either of which satisfies the requirements for
exemption from or complies with Section 409A.
6.4 Dividends and Distributions
Participants holding Awards may, if the Committee so determines, be credited
with dividends paid with respect to the underlying shares or dividend
equivalents while the Awards are so held in a manner determined by the Committee
in its sole discretion. The Committee may apply any restrictions to the
dividends or dividend equivalents that the Committee deems appropriate. The
Committee, in its sole discretion, may determine the form of payment of
dividends or dividend equivalents, including cash, shares of Common Stock,
Restricted Stock or Stock Units. Dividends and dividend equivalents that may be
paid under any awards outstanding under the Old Plan as of the Shareholder
Approval Effective Date shall be granted pursuant to Section 12 below.
Notwithstanding the foregoing, (a) the right to any dividends or dividend
equivalents declared and paid on the number of shares underlying an Option or a
Stock Appreciation Right may not be contingent, directly or





--------------------------------------------------------------------------------




indirectly on the exercise of the Option or a Stock Appreciation Right, and an
Award providing a right to dividends or dividend equivalents declared and paid
on the number of shares underlying an Option or a Stock Appreciation Right, the
payment of which is not contingent upon, or otherwise payable on, the exercise
of the Option or a Stock Appreciation Right, must comply with or qualify for an
exemption under Section 409A and (b) dividend equivalents credited in connection
with an Award that vests based on the achievement of Performance Goals shall be
subject to restrictions and risk of forfeiture to the same extent as the Award
with respect to which such dividend equivalents have been credited.
Section 7. Options
7.1 Grant of Options
The Committee may grant Options designated as Incentive Stock Options or
Nonqualified Stock Options.
7.2 Option Exercise Price; Repricing Prohibition
The exercise price for shares purchased under an Option shall be as determined
by the Committee, but shall not be less than 100% of the Fair Market Value of
the Common Stock for the Grant Date, except in the case of Substitute Awards. In
no event shall the Committee, without the prior approval of the Company’s
shareholders, (a) cancel any outstanding Option for the purpose of reissuing the
Option to the Participant at a lower exercise price, (b) exchange any
outstanding Option for cash, another Award, or an Option or Stock Appreciation
Right with an exercise or grant price that is less than the exercise price of
the cancelled Option, (c) reduce the exercise price of an outstanding Option, or
(d) take any other action that would be a “repricing” of the Option.
7.3 Term of Options
Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option shall be ten
years from the Grant Date.
7.4 Exercise of Options
The Committee shall establish and set forth in each instrument that evidences an
Option the time at which, or the installments in which, the Option shall vest
and become exercisable, any of which provisions may be waived or modified by the
Committee at any time.
To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery as directed by the
Company to the Company or a brokerage firm designated or approved by the Company
of a written stock option exercise agreement or notice, in a form and in
accordance with procedures established by the Committee, setting forth the
number of shares with respect to which the Option is being exercised, the
restrictions imposed on the shares purchased under such exercise agreement, if
any, and such representations and agreements as may be required by the
Committee, accompanied by payment in full as described in Section 7.5. An Option
may be exercised only for whole shares and may not be exercised for less than a
reasonable number of shares at any one time, as determined by the Committee.
7.5 Payment of Exercise Price
The exercise price for shares purchased under an Option shall be paid in full as
directed by the Company to the Company or a brokerage firm designated or
approved by the Company by delivery of consideration equal to the product of the
Option exercise price and the number of shares purchased. Such consideration
must be paid before the Company will issue the shares being purchased and must
be in a form or a combination of forms acceptable to the Committee for that
purchase, which forms may include: (a) check; (b) wire transfer; (c) tendering
by attestation shares of Common Stock already owned by the Participant that on
the day prior to the exercise date have a Fair Market Value equal to the
aggregate exercise price of the shares being purchased under the Option; (d) to
the extent permitted by applicable law, delivery of a properly executed exercise
notice, together with irrevocable instructions to a brokerage firm designated or
approved by the Company to deliver promptly to the Company the aggregate amount
of sale or loan proceeds to pay the Option exercise price and any tax
withholding obligations that may arise in connection with the exercise, all in
accordance with the regulations of the Federal Reserve Board; or (e) such other
consideration as the Committee may permit in its sole discretion.
7.6 Post-Termination Exercise
The Committee shall establish and set forth in each instrument that evidences an
Option whether the Option shall continue to be exercisable, and the terms and
conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time, provided that
any such waiver or modification shall satisfy the requirements for exemption
under Section 409A.
7.7 Incentive Stock Options
The terms of any Incentive Stock Options shall comply in all respects with the
provisions of Section 422 of the Code, or any successor provision, and any
regulations promulgated thereunder. Individuals who are not employees of the
Company or one of its parent or subsidiary corporations (as such terms are
defined for purposes of Section 422 of the Code) may not be granted Incentive
Stock Options. To the extent that the aggregate Fair Market Value of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year exceeds $100,000 or, if
different, the maximum limitation in effect at the time of grant under the Code
(the Fair Market Value being determined as of the Grant Date for the Option),
such portion in excess of $100,000 shall be treated as Nonqualified Stock
Options. No Incentive Stock Options may be granted more than ten years after the
adoption in February 2014 of this amended and restated Plan by the Board.





--------------------------------------------------------------------------------




Section 8. Stock Appreciation Rights
8.1 Grant of Stock Appreciation Rights; SAR Grant Price
The Committee may grant stock appreciation rights (“Stock Appreciation Rights”
or “SARs”). A SAR may be granted in tandem with an Option or alone
(“freestanding”). The grant price of a tandem SAR shall be equal to the exercise
price of the related Option, and the grant price of a freestanding SAR shall be
equal to the Fair Market Value of the Common Stock for the Grant Date, except
for Substitute Awards. A SAR may be exercised upon such terms and conditions and
for the term as the Committee determines in its sole discretion; provided,
however, that, subject to earlier termination in accordance with the terms of
the Plan and the instrument evidencing the SAR, the term of a freestanding SAR
shall be a term not to exceed ten years from the Grant Date as established for
that SAR by the Committee or, if not so established, shall be ten years, and in
the case of a tandem SAR, (a) the term shall not exceed the term of the related
Option and (b) the tandem SAR may be exercised for all or part of the shares
subject to the related Option upon the surrender of the right to exercise the
equivalent portion of the related Option, except that the tandem SAR may be
exercised only with respect to the shares for which its related Option is then
exercisable.
8.2 Payment of SAR Amount
Upon the exercise of a SAR, a Participant shall be entitled to receive payment
from the Company in an amount determined by multiplying (a) the difference
between the Fair Market Value of the Common Stock for the date of exercise over
the grant price by (b) the number of shares with respect to which the SAR is
exercised. At the discretion of the Committee, the payment upon exercise of a
SAR may be in cash, in shares of equivalent value, in some combination thereof
or in any other manner approved by the Committee in its sole discretion.
8.3 Post-Termination Exercise
The Committee shall establish and set forth in each instrument that evidences a
freestanding SAR whether the SAR shall continue to be exercisable, and the terms
and conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time, provided that
any such waiver or modification shall satisfy the requirements for exemption
under Section 409A.
8.4 Repricing Prohibition
In no event shall the Committee, without the prior approval of the Company’s
shareholders, (a) cancel any outstanding SAR for the purpose of reissuing the
SAR to the Participant at a lower grant price, (b) exchange any outstanding SAR
for cash, another Award, or an Option or Stock Appreciation Right with an
exercise or grant price that is less than the grant price of the cancelled SAR,
(c) reduce the grant price of an outstanding SAR, or (d) take any other action
that would be a “repricing” of the SAR.
Section 9. Restricted Stock and Stock Units
9.1 Grant of Restricted Stock and Stock Units
The Committee may grant Restricted Stock and Stock Units on such terms and
conditions and subject to such forfeiture restrictions, if any (which may be
based on continuous service with the Company or a Related Company or the
achievement of any Performance Goals), as the Committee shall determine in its
sole discretion, which terms, conditions and restrictions shall be set forth in
the instrument evidencing the Award.
9.2 Issuance of Shares
Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Committee, (a) the shares of Restricted Stock covered by each
Award of Restricted Stock shall become freely transferable by the Participant,
and (b) Stock Units shall be paid in cash, shares of Common Stock or a
combination of cash and shares of Common Stock as the Committee shall determine
in its sole discretion.
9.3 Waiver of Restrictions
Notwithstanding any other provisions of the Plan, the Committee, in its sole
discretion, may waive the repurchase or forfeiture period and any other terms,
conditions or restrictions on any Restricted Stock or Stock Unit under such
circumstances and subject to such terms and conditions as the Committee shall
deem appropriate.
Section 10. Performance Shares, Performance Restricted Stock
or Units, and Performance Units
10.1 Grant of Performance Shares and Performance Restricted Stock or Units
The Committee may grant Awards of performance shares, performance restricted
stock and performance restricted stock units (“Performance Shares, “Performance
Restricted Stock” or “Performance Restricted Stock Units”, as the case may be)
and designate the Participants to whom Performance Shares or Performance
Restricted Stock or Units are to be awarded and determine the number of
Performance Shares or Performance Restricted Stock or Units, the length of the
Performance Period and the other terms and conditions of each such Award. Each
Award of Performance Shares or Performance Restricted Stock or Units shall
entitle the Participant to a payment in the form of shares of Common Stock upon
the achievement of Performance Goals and other terms and conditions specified by
the Committee. Notwithstanding the achievement of any Performance Goals, the
number of shares issued under an Award of Performance Shares or Performance
Restricted Stock or Units may be adjusted on the basis of such further
consideration as the Committee shall determine in its sole discretion. The
Committee, in





--------------------------------------------------------------------------------




its sole discretion, may make a cash payment equal to the Fair Market Value of
the Common Stock otherwise required to be issued to a Participant pursuant to an
Award of Performance Shares or Performance Restricted Stock or Units.
10.2 Grant of Performance Units
The Committee may grant Awards of performance units (“Performance Units”) and
designate the Participants to whom Performance Units are to be awarded and
determine the number of Performance Units, the length of the Performance Period
and the other terms and conditions of each such Award. Each Award of Performance
Units shall entitle the Participant to a payment in cash upon the achievement of
Performance Goals and other terms and conditions specified by the Committee.
Notwithstanding the achievement of any Performance Goals, the amount to be paid
under an Award of Performance Units may be adjusted on the basis of such further
consideration as the Committee shall determine in its sole discretion. The
Committee, in its sole discretion, may substitute shares of Common Stock for the
cash payment otherwise required to be made to a Participant pursuant to a
Performance Unit.
Section 11. Section 162(m) Awards
11.1 Terms of Section 162(m) Awards Generally
In addition to any other Awards under the Plan, the Committee may, at the time
of grant of an Award (other than an Option or a Stock Appreciation Right) to a
Participant who is then a Covered Employee or is likely to be a Covered Employee
as of the end of the tax year in which the Company would claim a tax deduction
in connection with such Award, specify that all or any portion of such Award is
intended to be Performance-Based Compensation. With respect to each such Award,
the Committee shall establish, in writing, that the vesting and/or payment
pursuant to the Award shall be conditioned on the achievement for the specified
Performance Period of specified performance targets or goals (“Performance
Goals”) related to designated Performance Criteria for such period selected by
the Committee. Such action shall be taken no later than the earlier of (a) the
date 90 days after the commencement of the applicable Performance Period or (b)
the date on which 25% of the Performance Period has elapsed and, in any event,
at a time when the outcome of the Performance Goals remains substantially
uncertain.
11.2 Performance Criteria
The term “Performance Criteria” shall mean Adjusted Operating Cash Flow or any
one or more of the following performance criteria: profits (including, but not
limited to, profit growth, net operating profit or economic profit);
profit-related return ratios; return measures (including, but not limited to,
return on assets, capital, equity or sales); cash flow (including, but not
limited to, operating cash flow, free cash flow or cash flow return on capital);
earnings (including, but not limited to, net earnings, earnings per share, or
earnings before or after taxes); net sales growth; net income (before or after
taxes, interest, depreciation and/or amortization); gross or operating margins;
productivity ratios; share price (including, but not limited to, growth measures
and total shareholder return); expense targets; margins; operating efficiency;
customer satisfaction; and working capital targets.
11.3 Use and Calculation of Performance Criteria and Performance Goals
Any Performance Criteria and Performance Goals may be used to measure the
performance of the Company as a whole or with respect to one or more business
units, divisions, acquired businesses, minority investments, partnerships or
joint ventures. Performance Criteria and Performance Goals may be stated in
absolute terms or relative to comparison companies or indices to be achieved
during a period of time. Performance Criteria and Performance Goals shall be
calculated in accordance with the Company’s financial statements or generally
accepted accounting principles, or under a methodology established by the
Committee prior to the issuance of an Award that is consistently applied. The
Committee shall have the right to specify, at the time the Performance Criteria
and Performance Goals are established in accordance with this Section 11, that
any Performance Criteria and Performance Goals may be adjusted to exclude the
impact of any Nonrecurring Item.
11.4 Committee Certification and Authority
After the completion of each Performance Period, the Committee shall certify the
extent to which any Performance Goal has been achieved, and the amount payable
as a result thereof, prior to payment, settlement or vesting of any Award
subject to this Section 11. Notwithstanding any provision of the Plan other than
Section 11, with respect to any Award subject to this Section 11, the Committee
may adjust downwards, but not upwards, the amount payable pursuant to such
Award.
The Committee shall have the power to impose such other restrictions on Awards
subject to this Section 11 as it may deem necessary or appropriate to ensure
that such Awards satisfy all requirements for “performance-based compensation”
within the meaning of Section 162(m).
Section 12. Other Stock or Cash-Based Awards
In addition to the Awards described in Sections 7 through 11, and subject to the
terms of the Plan, the Committee may grant other incentives payable in cash or
in shares of Common Stock under the Plan as it determines to be in the best
interests of the Company and subject to such other terms and conditions as it
deems appropriate, including dividends and dividend equivalents that may be paid
under any awards outstanding under the Old Plan as of the Shareholder
ApprovalEffective Date.
Section 13. Withholding
The Company may require a Participant to pay to the Company the amount of (a)
any tax withholding obligations and (b) any amounts due from the Participant to
the Company or to any Related Company (“other obligations”). The Company shall
not be required to issue any shares of Common Stock under the Plan until such
tax withholding obligations and other obligations are satisfied.
The Committee may permit or require a Participant to satisfy all or part of his
or her tax withholding obligations and other obligations by (a) paying cash to
the Company, (b) having the Company withhold an amount from any cash amounts
otherwise due or to become due from the





--------------------------------------------------------------------------------




Company to the Participant, (c) having the Company withhold a number of shares
of Common Stock that would otherwise be issued to the Participant (or become
vested in the case of Restricted Stock or Performance Restricted Stock) having a
Fair Market Value equal to the tax withholding obligations and other
obligations, or (d) surrendering a number of shares of Common Stock the
Participant already owns having a value equal to the tax withholding obligations
and other obligations.
Section 14. Assignability
No Award or Award agreement, and no rights or interests herein or therein, shall
or may be assigned, transferred, sold, exchanged, encumbered, pledged, or
otherwise hypothecated or disposed of by a Participant or any beneficiary(ies)
of any Participant, except (a) by testamentary disposition by the Participant or
the laws of intestate succession and (b) that to the extent permitted by the
Committee, in its sole discretion, a Participant may designate one or more
beneficiaries on a Company-approved form who may receive payment under an Award
after the Participant’s death. No such interest shall be subject to execution,
attachment or similar legal process, including, without limitation, seizure for
the payment of the Participant’s debts, judgments, alimony, or separate
maintenance. Except as provided in this Section 14, during the lifetime of a
Participant, Awards are exercisable only by the Participant or his or her legal
representative in the case of physical or mental incapacitation of the
Participant as evidenced by legal order.
Section 15. Adjustments
15.1 No Corporate Action Restriction
The existence of the Plan, any Award agreement and/or the Awards granted
hereunder shall not limit, affect or restrict in any way the right or power of
the Board or the shareholders of the Company to make or authorize (a) any
adjustment, recapitalization, reorganization or other change in the Company’s or
any subsidiary’s capital structure or its business, (b) any merger,
consolidation or change in the ownership of the Company or any subsidiary, (c)
any issue of bonds, debentures, capital, preferred or prior preference stocks
ahead of or affecting the Company’s or any subsidiary’s capital stock or the
rights thereof, (d) any dissolution or liquidation of the Company or any
subsidiary, (e) any sale or transfer of all or any part of the Company’s or any
subsidiary’s assets or business, or (f) any other corporate act or proceeding by
the Company or any subsidiary. No Participant, beneficiary or any other person
shall have any claim against any member of the Board or the Committee, the
Company or any subsidiary, or any employees, officers, shareholders or agents of
the Company or any subsidiary, as a result of any such action.
15.2 Recapitalization Adjustments
In the event of a dividend or other distribution (whether in the form of cash,
Common Stock, other securities, or other property) other than regular cash
dividends, recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, change in control or
exchange of Common Stock or other securities of the Company, or other corporate
transaction or event affects the Common Stock such that an adjustment is
necessary or appropriate in order to prevent dilution or enlargement of benefits
or potential benefits intended to be made available under the Plan, the Board
shall equitably adjust (a) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or property)
with respect to which Awards may be granted, (b) the maximum share limitation
applicable to each type of Award that may be granted to any individual
Participant in any calendar year, (c) the number of shares of Common Stock or
other securities of the Company (or number and kind of other securities or
property) subject to outstanding Awards, and (d) the exercise price with respect
to any Option or the grant price with respect to any Stock Appreciation Right.
15.3 Corporate Transactions
If the Company enters into or is involved in any Corporate Transaction, the
Board may, prior to such Corporate Transaction and effective upon such Corporate
Transaction, take such action as it deems appropriate, including, but not
limited to, replacing outstanding Awards with Substitute Awards in respect of
the shares, other securities or other property of the surviving corporation or
any affiliate of the surviving corporation on such terms and conditions, as to
the number of shares, pricing and otherwise, which shall substantially preserve
the value, rights and benefits of any affected Awards granted hereunder as of
the date of the consummation of the Corporate Transaction. Notwithstanding
anything to the contrary in the Plan, if any Corporate Transaction occurs, the
Company shall have the right, but not the obligation, to cancel each
Participant’s Options and/or Stock Appreciation Rights and to pay to each
affected Participant in connection with the cancellation of such Participant’s
Options and/or Stock Appreciation Rights, an amount equal to the excess (if any)
of the Corporate Transaction Price (as defined below), as determined by the
Board, of the Common Stock underlying any unexercised Options or Stock
Appreciation Rights (whether then exercisable or not) over the aggregate
exercise price of such unexercised Options and/or Stock Appreciation Rights, and
make additional adjustments and/or settlements of other outstanding Awards as it
determines to be fair and equitable to affected Participants. Upon receipt by
any affected Participant of any such Substitute Award (or payment) as a result
of any such Corporate Transaction, such Participant’s affected Awards for which
such Substitute Awards (or payment) were received shall be thereupon cancelled
without the need for obtaining the consent of any such affected Participant.
Subject to the provisions of the preceding paragraph, the Board shall not take
any further action that causes any Awards, which are not then exercisable and
vested, to automatically become vested and exercisable in connection with a
Corporate Transaction under this Section 15.3.
For purposes of the Plan,
(a) “Corporate Transaction” means the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then-outstanding voting securities; (ii) the consummation of the sale
or disposition by the Company of all or substantially all of the Company’s
assets; (iii) the consummation of a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding





--------------------------------------------------------------------------------




or by being converted into voting securities of the surviving entity or its
parent) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity or its parent
outstanding immediately after such merger or consolidation or (iv) individuals
who, as of the date hereof, constitute the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board.
(b) “Corporate Transaction Price” means the highest price per share of Common
Stock paid in any transaction related to a Corporate Transaction. To the extent
that the consideration paid in any Corporate Transaction consists all or in part
of securities or other non-cash consideration, the value of such securities or
other non-cash consideration shall be determined in the good-faith discretion of
the Board consistent with provisions of Section 409A and/or other applicable
law.
Section 16. Amendment and Termination
16.1 Amendment, Suspension or Termination of the Plan
The Board or the Committee may amend, suspend or terminate the Plan or any
portion of the Plan at any time and in such respects as it shall deem advisable;
provided, however, that, to the extent required by applicable law, regulation or
stock exchange rule, shareholder approval shall be required for any amendment to
the Plan.
Notwithstanding the foregoing, an amendment that constitutes a “material
revision,” as defined by the rules of the New York Stock Exchange shall be
submitted to the Company’s shareholders for approval. In addition, any revision
that deletes or limits the scope of the provisions in Sections 7.2 and 8.4
prohibiting repricing of Options or SARs without shareholder approval and any
revision that increases the number of shares stated in Section 4.1 as available
for issuance under the Plan shall be considered material revisions that require
shareholder approval.
16.2 Term of the Plan
Unless sooner terminated as provided herein, the Plan shall terminate ten years
from the Shareholder Approval Effective Date. After the Plan is terminated, no
future Awards may be granted, but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and the
Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive Stock
Options may be granted more than ten years after the adoption in February 2014
of this amended and restated Plan by the Board.
16.3 Consent of Participant
The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan. Any change or adjustment to an outstanding
Incentive Stock Option shall not, without the consent of the Participant, be
made in a manner so as to constitute a “modification” that would cause such
Incentive Stock Option to fail to continue to qualify as an Incentive Stock
Option. Notwithstanding the foregoing, any adjustments made pursuant to Section
15 shall not be subject to these restrictions.
Section 17. General
17.1 Clawbacks
Awards under the Plan shall be subject to the Clawback Policy as adopted by the
Board and as amended from time to time. In addition, subject to applicable local
law, Awards granted under the Plan on or after February 1, 2017 shall be subject
to clawback and forfeiture in the event a Participant or former Participant
engages in any of the following conduct, as determined by the Company or its
delegate in its sole discretion, prior to the second anniversary of the later of
the vesting or receipt of payment of the Award: the Participant (i) is convicted
of a felony involving theft, fraud, embezzlement, or other similar unlawful acts
against the Company or against the Company’s interests; (ii) directly or
indirectly engages in competition with any significant aspect of Company
business;  (iii) induces or attempts to induce, directly or indirectly, any of
the Company’s employees, representatives or consultants to terminate,
discontinue or cease working with or for the Company, or to breach any contract
with the Company, in order to work with or for, or enter into a contract with,
the Participant or any third party; (iv) disparages the Company or its products
or employees; or (v) uses or discloses Company proprietary or confidential
information. Nothing in this Section 17.1 will apply to legally protected
communications to government agencies or statements made in the course of sworn
testimony in administrative, judicial or arbitral proceedings.
17.2 No Individual Rights
No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.
Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.
17.3 Issuance of Shares
Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance,





--------------------------------------------------------------------------------




delivery or distribution would comply with all applicable laws (including,
without limitation, the requirements of the Securities Act or the laws of any
state or foreign jurisdiction) and the applicable requirements of any securities
exchange or similar entity.
The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made. The Company may issue certificates for shares with such
legends and subject to such restrictions on transfer and stop-transfer
instructions as counsel for the Company deems necessary or desirable for
compliance by the Company with federal, state and foreign securities laws. The
Company may also require such other action or agreement by the Participants as
may from time to time be necessary to comply with applicable securities laws.
To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.
17.4 Indemnification
Each person who is or shall have been a member of the Board, or a committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Section 3 shall be indemnified and held harmless by
the Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit or proceeding to which he or she may be a
party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such claim, action, suit or
proceeding against him or her; provided, however, that he or she shall give the
Company an opportunity, at its own expense, to handle and defend such claim,
action, suit or proceeding before he or she undertakes to handle and defend the
same on his or her own behalf, unless such loss, cost, liability or expense is a
result of his or her own willful misconduct or except as expressly provided by
statute.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s certificate of incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify them or hold
them harmless.
17.5 No Rights as a Shareholder
Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment or services agreement, no Option or Award
denominated in units shall entitle the Participant to any cash dividend, voting
or other right of a shareholder unless and until the date of issuance under the
Plan of the shares that are the subject of such Award.
17.6 Compliance With Laws and Regulations
Notwithstanding anything in the Plan to the contrary, the Committee, in its sole
discretion, may bifurcate the Plan so as to restrict, limit or condition the use
of any provision of the Plan to Participants who are officers or directors
subject to Section 16 of the Exchange Act without so restricting, limiting or
conditioning the Plan with respect to other Participants. With respect to
officers and directors subject to Section 16 of the Exchange Act, transactions
under the Plan are intended to comply with all applicable conditions of Rule
16b-3 promulgated under the Exchange Act.
Additionally, in interpreting and applying the provisions of the Plan, any
Option granted as an Incentive Stock Option pursuant to the Plan shall, to the
extent permitted by law, be construed as an “incentive stock option” within the
meaning of Section 422 of the Code or any successor provision.
Additionally, notwithstanding anything contained in the Plan to the contrary, it
is the Company’s intention that any and all Awards and compensation payable
under the Plan shall satisfy the requirements for exemption under Section 409A
and that all terms and provisions shall be interpreted to satisfy such
requirements. If the Committee determines that an Award, payment, distribution,
deferral election, transaction or any other action or arrangement contemplated
by the provisions of the Plan would, if undertaken, cause a Participant to
become subject to Section 409A, the Committee, to the extent it deems necessary
or advisable in its sole discretion, reserves the right , but shall not be
required, to unilaterally amend or modify the Plan and any Award granted under
the Plan so that the Award qualifies for exemption from or compliance with
Section 409A. Awards not deferred under Section 6.3 and not otherwise exempt
from the requirements of Section 409A are intended to qualify for the short-term
deferral exemption to Section 409A, and payment shall be made as soon as
administratively feasible after the Award became vested, but in no event shall
such payment be made later than 2-1/2 months after the end of the calendar year
in which the Award became vested unless otherwise permitted under the exemption
provisions of Section 409A. Notwithstanding the foregoing, with respect to any
Award made under the Plan that is determined to be “deferred compensation”
(within the meaning of Section 409A), (a) references to Termination of Service
will mean the Participant’s “separation from service” (within the meaning of
Section 409A) with the Company or any applicable Related Company, and (b) any
payment to be made with respect to such Award in connection with the
Participant’s Termination of Service that would be subject to the limitations in
Section 409A(a)(2)(b) of the Code shall be delayed until six months after the
Participant’s separation from service (or earlier death) in accordance with the
requirements of Section 409A.
17.7 Participants in Other Countries
The Committee shall have the authority to adopt such modifications, procedures
and subplans as may be necessary or desirable to comply with provisions of the
laws of other countries in which the Company or any Related Company may operate
to ensure the viability of the benefits from Awards granted to Participants
employed in such countries, to comply with applicable foreign laws and to meet
the objectives of the Plan.





--------------------------------------------------------------------------------




Notwithstanding the provisions of Sections 7.2 and 8.1, where applicable foreign
law requires that compensatory stock right be priced based upon a specific price
averaging method and period, a stock right granted in accordance with such
applicable foreign law will be treated as meeting the requirements of Sections
7.2 or 8.1, provided that the averaging period does not exceed 30 days.
17.8 No Trust or Fund
The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.
17.9 Successors
All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.
17.10 Severability
If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee’s
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.
17.11 Choice of Law
The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant thereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by and construed in accordance with the laws of
the State of Delaware, without reference to the principles of conflict of laws
thereof.
Section 18. Restatement Effective Date
This amendment and restatement of the Plan shall be effective October 31, 2016.





